United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1246
                                    ___________

Ahmed Mohamud Isaq,                      *
                                         *
             Petitioner,                 *
                                         * Petition for Review of an
      v.                                 * Order of the Immigration
                                         * and Naturalization Service.
Immigration and Naturalization           *
Service,                                 *    [UNPUBLISHED]
                                         *
             Respondent.                 *
                                    ___________

                           Submitted: April 7, 2000
                               Filed: April 24, 2000

                                    ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       After an Immigration Judge denied Ahmed Mohamud Isaq asylum and
withholding of deportation, he appealed the decision to the Board of Immigration
Appeals (BIA), which affirmed the decision. Isaq moved for reconsideration, but the
BIA denied his motion. In this petition for review, Isaq argues that the BIA abused its
discretion by failing to consider certain hardship factors.
        Having carefully reviewed the record, we conclude the BIA did not err in
refusing to consider the hardship factors, as Isaq has not shown that he applied to the
Attorney General for a suspension of his deportation, and the hardship factors were
thus irrelevant. See 8 U.S.C. § 1254(a) (Supp. 1996) (Attorney General may, in her
discretion, suspend deportation of alien who applies to Attorney General for
suspension, has been physically present in United States for continuous period of at
least seven years, is person of good moral character, and deportation of whom would
result in extreme hardship to self, spouse, parent or child); cf. Feleke v. INS, 118 F.3d
594, 599-600 (8th Cir. 1997) (appellate court had no jurisdiction to address issue of
alien’s eligibility for suspension of deportation where BIA never took action on issue
and alien first sought to introduce it in motion before appellate court). We conclude
the BIA did not abuse its discretion in denying the motion for reconsideration. See
Perwolf v. INS, 741 F.2d 1109, 1110 (8th Cir. 1984) (standard of review).

      Accordingly, we deny Isaq’s petition.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-